Citation Nr: 0900155	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  02-17 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for a genitourinary 
disorder, claimed as residuals of a urinary tract infection 
with kidney disorder and prostatitis.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from December 1965 to December 
1967.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, denied entitlement to service 
connection for prostatitis.  The veteran appealed that 
decision, and the Board in November 2003 remanded the case 
for development.  The case returned to the Board, and the 
Board again remanded it for further development in May 2006.  
The case now returns to the Board for further review.

FINDINGS OF FACT

A genitourinary disorder, claimed as residuals of a urinary 
tract infection with kidney disorder and prostatitis, did not 
develop in service and is not otherwise causally related to 
service. 

CONCLUSION OF LAW

The criteria for service connection for a genitourinary 
disorder, claimed as residuals of a urinary tract infection 
with kidney disorder and prostatitis, are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

VA has fulfilled the above requirements in this case.  The 
veteran was afforded a VCAA notice letter in April 2002, 
prior to initial adjudication of the claim for service 
connection for a genitourinary disorder in May 2002, then 
styled as "prostatitis, claimed as prostate problem, urinary 
tract infection with kidney disease."  Following the Board's 
remand of the claim in November 2003, the veteran was issued 
a further VCAA letter in April 2004, addressing the claim as 
one for service connection for prostatitis.  Following the 
Board's remand in May 2006, the veteran was issued an 
additional VCAA letter in June 2006, with the claim then 
characterized as one for service connection for a 
genitourinary disorder, claimed as residuals of a urinary 
tract infection with kidney disorder and prostatitis.  

These VCAA letters informed the veteran of the bases of 
review and the requirements to sustain the appealed claim for 
service connection for a genitourinary disorder, claimed as 
residuals of a urinary tract infection with kidney disorder 
and prostatitis.  He was also told that it was ultimately his 
responsibility to see that pertinent evidence not in Federal 
possession is obtained.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In the present case, although the 
initial VCAA letters addressing the veteran's claim did not 
address the downstream issues of initial rating and effective 
date with regard to service connection, the June 2006 VCAA 
letter did do so.  Moreover, any error in such Dingess-type 
notice is harmless and moot, because the claim for service 
connection is herein denied. 

The VCAA letters sent to the veteran requested that he advise 
of any VA and private medical sources of evidence pertinent 
to his claims, and to provide necessary authorization to 
obtain those records.  They also requested evidence and 
information about treatment after service, in support of the 
claims.  In submissions in the course of appeal, pertinent VA 
and private treatment records were submitted, and VA and 
private treatment records for which authorization was 
provided were obtained by the RO.  The veteran was 
appropriately informed, including by the appealed rating 
decision, an SOC, and subsequent SSOCs, of records obtained, 
and, by implication, of records not obtained.  He was also 
adequately informed of the importance of obtaining all 
relevant records.  He has not provided authorization to 
obtain any additional existing evidence presenting a 
reasonable possibility of furthering the appealed claim here 
denied.  

The RO in April 2005 appropriately requested records of 
treatment from three private physicians, for which the 
veteran provided authorization.  Records received were 
associated with the claims file.  While the veteran had 
alleged at his October 2006 VA examination that he received 
treatment for urinary tract infection by a private treating 
physician different from those three physicians, he failed to 
provide authorization for VA to obtain records from that 
private physician.  Further, as discussed below, the 
veteran's statement on his VA Form 9 in October 2002 
indicated that his private medical treatment for a 
genitourinary condition consisted of a private physician 
treating him for a kidney stone, which is not indicated by 
the record to have been related to his currently claimed 
genitourinary disorder, characterized as residuals of a 
urinary tract infection with kidney disorder and prostatitis, 
or related to service. 

The veteran failed to provide authorization for any 
additional private treatment records for any genitourinary 
conditions, despite the requests within the VCAA letters sent 
to him in the course of appeal.  The Board notes in this 
regard that "[T]he duty to assist is not always a one-way 
street.  If a veteran (appellant) wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Furthermore, while VA does have a duty to assist the 
veteran (appellant) in the development of a claim, that duty 
is not limitless.  Hyson v. Brown, 5 Vet. App. 262 (1993).  
No further statement has been received by the veteran 
indicating the existence of additional pertinent evidence to 
be obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
veteran has presented no avenues of evidentiary development, 
with authorization provided, that the RO has not pursued by 
query.  Hence, the case presents no reasonable possibility 
that additional evidentiary requests would further the claim.  
38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the veteran presents a claim for service 
connection and meets the low threshold requirements there is 
an event, injury, or disease in service; there is evidence of 
current disability; the medical evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim; and the veteran indicates that the claimed disability 
or symptoms may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Here, the veteran was afforded VA examinations in May 2002, 
May 2005, and October 2006 addressing his claim for service 
connection for a genitourinary disorder, claimed as residuals 
of a urinary tract infection with kidney disorder and 
prostatitis.  The Board finds that these examinations, taken 
together with all the evidence of record, meet the 
requirements for examination under 38 C.F.R. § 3.159(c)(4), 
because medical questions presented are adequately addressed 
for the Board's adjudication herein of the claim for service 
connection for a genitourinary disorder, claimed as residuals 
of a urinary tract infection with kidney disorder and 
prostatitis.  Specifically, examiners found no current 
disability and no link to service, including most recently in 
October 2006 based on review of service and post-service 
records.  Yet another remand for an additional examination 
based on the veteran's allegations is unnecessary, because 
questions of etiology as related to service for presenting 
disabilities upon examination have already been adequately 
addressed, and hence further examination would constitute an 
unreasonable delay and expenditure of scarce VA resources.  
See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478-
9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(VA's statutory duty to assist is not a license for a 
"fishing expedition").


The veteran has addressed his claims by written statements.  
Although afforded the opportunity of a hearing to testify 
regarding his claim, including by a VA Form 9 which he 
submitted in furtherance of his appeal, he did not request a 
hearing.  There is no indication that he desires a further 
opportunity to address his claims that has not been 
fulfilled.  

The Board must also consider whether development as requested 
by the November 2003 and May 2006 Board remands has been 
fulfilled.  Only substantial, and not strict, compliance with 
the terms of a Board remand is required pursuant to Stegall 
v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. 
App. 97 (2008).  With respect to the claim for service 
connection for a genitourinary disorder, claimed as residuals 
of a urinary tract infection with kidney disorder and 
prostatitis, the November 2003 Board remand required that the 
Appeals Management Center (AMC) issue a further VCAA notice 
letter; that the AMC request that the veteran provide further 
evidence or information concerning VA and non-VA treatment, 
and that he provide appropriate authorization to obtain those 
records; that the AMC obtain VA records and identified 
private treatment records; that the AMC inform the veteran of 
records it could not obtain; that the AMC afford the veteran 
a special genitourinary examination to address the claim; and 
that the AMC thereafter readjudicate the claim.  The May 2006 
Board remand, with respect to the claim for service 
connection for a genitourinary disorder, claimed as residuals 
of a urinary tract infection with kidney disorder and 
prostatitis, requested that records be obtained from the 
veteran's private physician if appropriate authorization is 
received; requested that the veteran be afford a further VA 
examination to address any relationship between current 
genitourinary complaints and active service; and requested 
that the RO/AMC thereafter readjudicate the claim.  The Board 
is also satisfied that development requested in the remands 
has been satisfactorily completed, so as to meet the 
standards set forth in Stegall.

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartucci, 
supra.  The Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claim.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
(or AMC) constituted harmless error.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice and development as completed up to the present time.  
While complete VCAA notice may not have been afforded the 
veteran until after initial adjudication of the claim, the 
Board finds no prejudice in this case because the veteran was 
afforded ample notice and opportunity to develop his claim 
over the course of the past several years of claim 
development and appeal.  See Sanders v. Nicholson, supra.  
Thus, the Board concludes that all required notice has been 
given to the appellant.  See also Conway v. Principi, 353 
F.3d 1359, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."


II.  Claim for Service Connection for a Genitourinary 
Disorder, 
Claimed as Residuals of a Urinary Tract Infection with
Kidney Disorder and Prostatitis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  .  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

The veteran's service treatment records (STRs) show that he 
was hospitalized at the 12th Evacuation Hospital beginning on 
December 30, 1966, and that the diagnosis assigned upon that 
hospitalization was "[p]rostatitis, acute, non gonococcic, 
organism undetermined."  Further records from that 
hospitalization inform of treatment from December 30, 1966, 
through January 5, 1967.  He presented with a one- or 
multiple-day history of fever, backache, and dysuria, with 
pus in the urine but no blood.  He provided a history of 
kidney disease four years before, and said thatt at that 
prior time he had refused an operation for removal of the 
left kidney.  Other findings upon the December 1966 to 
January 1967 hospitalization included 20-30 white blood cells 
in the urine and an elevated white blood cell count in the 
blood, as well as a large and boggy prostate.  An intravenous 
pyelogram (IVP) showed good function on the right and a "not 
really well visualized [left] upper collection system," but 
the system was considered normal.  The veteran's difficulty 
was assessed as localized in the prostsate, for which he was 
treated with tetracycline.  He was discharged with a further 
four-day treatment of tetracycline.  The assessment was again 
prostatitis.   

The veteran's report of medical history upon service 
separation in November 1967 notes a history of kidney 
infection treated at the 12th Evacuation Hospital, Vietnam.  
That November 1967 report of medical history states (somewhat 
cryptically in light of the history provided by the veteran 
during the December 1966 to January 1967 hospitalization) 
"Take out left kidney because of infection.  I was 15."  
The veteran's service separation examination in November 1967 
lists his genitourinary system as normal.  


In May 2002 the veteran underwent VA examination based on his 
claim of recurrent urinary tract infection related to 
service.  He alleged that he had suffered his first urinary 
tract infection while stationed in Vietnam, for which he had 
received antibiotic treatment, and that he had recurrent 
urinary tract infections every two to three years thereafter, 
though with none of those recurrences requiring 
hospitalization.  The examiner noted that there were no 
medical records of prior workup to support the veteran's 
allegations of past urinary tract infections.  Physical 
examination was normal.  

In a VA Form 9 submitted in October 2002, regarding his 
genitourinary system, the veteran informed that he had 
received treatment by his private physician for a kidney 
stone which he had recently passed.  The veteran did not then 
inform of any current or past treatment for any other 
genitourinary condition, though he did then allege that he 
had "ongoing medical problems with [prostatitis] and Urinary 
Tract Infection with Kidney disorders."  

In May 2005 the veteran underwent a VA examination again, to 
addressed the claimed recurrent urinary tract infection and 
prostatic enlargement.  His reported history included 
hospitalization for a urinary tract infection in service, 
with three days of antimicrobial treatment followed by 
hospital discharge.  He expressed a belief that he had had 
recurrent urinary tract infections every three to four years 
since that time, with associated urethral discharge at these 
times of infection.  The examiner did not have the veteran's 
STRs for review, but was able to review the VA electronic 
medical records, which he noted showed no history of 
urological care visits, and only a urinalysis in August 2004, 
which was nitrate negative, with no microscopic data 
reported.  

Upon that May 2005 examination, the examiner found little 
evidence of significant urological disease, with the only 
noted positive data being the fact that a urinalysis was 
conducted in August 2004, though the urine specimen at that 
time suggested no urinary infection.  The examiner further 
noted that the veteran was currently asymptomatic.  The 
examiner opined that the veteran's urological symptoms were 
more likely related to physiology or aging than to his 
military service. 

The veteran was afforded a further VA genitourinary 
examination in October 2006, to address his claimed 
genitourinary disorders as potentially related to service.  
The claims file was available to the examiner for review.  
The veteran reported a history of hospitalization in 1966 
over three days for urinary tract infection.  He alleged that 
he was also subsequently treated with sulfa drugs for a 
second episode in 1968 at Fort Bragg, North Carolina, and 
that he had suffered recurrent urinary tract infections since 
that time on average every two-and-a-half years, including 
most recently one year before.  The veteran also noted that 
he had passed a kidney stone for the first time two years 
before.  He reported going to a private doctor for his 
urinary tract infections, and reported never being seen by a 
urologist for them.  

The VA examiner reviewed the claims file, and accurately 
noted the records of the veteran's in-service hospitalized 
for six days from December 1966 to January 1967 with 
discharge assessment was of prostatitis, kidney pain, and 
fever.  The examiner noted that there was no objective 
evidence of recurrent urinary tract infections in the record.  

Upon clinical evaluation at the October 2006 examination, the 
examiner noted that the veteran's genitourinary system was 
normal, and that prior prostate examination by a urologist 
had also been normal.  Laboratory findings were noted to be 
negative for a genitourinary condition, and the examiner 
assessed that there was no clinical or objective data to 
support current urinary tract disease or infection.  The 
examiner observed that VA treatment records from May 2002 to 
the present were also negative for urinary tract disease or 
infections.  The examiner concluded based on review of the 
record that there was no objective data to support the 
veteran's claim of recurrent urinary tract infection.  

The claims file also includes private treatment records, 
including from Christus St. Elizabeth Hospital, in Beaumont, 
Texas, inclusive of a November 2003 urinalysis which was 
negative.  A September 2004 record of treatment at that 
hospital notes a history of nephrocalcinosis and urinary 
tract infections with "left pyelo" as a child.  A recent 
history of urinary tract infection was not noted.  

Requests to the veteran, including pursuant to the VCAA, for 
evidence or information and authorization to allow VA to 
obtain additional records of private treatment to support his 
claims, including for a genitourinary disorder, have resulted 
in his not providing any evidence or authorization to obtain 
records of treatment for genitourinary-related conditions, 
notwithstanding the veteran's allegation of a history of 
private treatment at the October 2006 VA examination and his 
statement about private treatment for passing a kidney stone.  
There is no basis within the medical records to support the 
veteran's contentions of past medical treatment for urinary 
tract infection.  

Reviewing the record as a whole and weighing available 
evidence, the Board notes that the medical record is devoid 
of support for the veteran's contentions of recurrent urinary 
tract infection at any time between service and his current 
claim filing.  The Board accordingly concludes that the 
weight of the evidence is against the veteran's contentions 
of ongoing or recurrent urinary tract infection or of past 
medical treatment for genitourinary conditions not documented 
in the claims file.  Further, the recent VA examinations in 
2005 and 2006 produced no evidence of current urinary tract 
infection or residuals thereof, or of any disorder of the 
kidneys or prostate. 

In view of the foregoing, the Board finds that the weight of 
the evidence supports the VA examiners' conclusions in 2005 
and 2006, to the effect that the veteran has no current 
genitourinary disorder, including no current urinary tract 
infection or residuals thereof, and has no such recurrent 
disorder causally related to service, with none present on a 
chronic or recurrent basis from service to the present time.  
The Board concludes that the preponderance of the evidence is 
therefore against the claim for service connection for a 
genitourinary disorder, claimed as residuals of a urinary 
tract infection with kidney disorder and prostatitis.  
38 C.F.R. §  3.303.  

Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




ORDER


Service connection for a genitourinary disorder, claimed as 
residuals of a urinary tract infection with kidney disorder 
and prostatitis, is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


